Laughlin, J. (concurring in part and dissenting in part):
I think that Spencer v. Spencer (219 N. Y. 459) is authority for charging the taxes to the principal and for permitting the life tenant to share in the proceeds of the sale of the Bloomingdale lots, and that the taxes should be so charged and the life tenant should be permitted so to share, and, therefore, as to those matters, I dissent, but on all other points I concur in the opinion of Mr. Justice Merrell.
Judgment modified as directed in opinion and as so modified affirmed, without costs. Settle order on notice.